DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/02/2021. The amendments filed on 12/02/2021 have been entered. Accordingly, claims 1-12, 14-20 and 22-24 remain pending. Claims 13 and 21 are cancelled. 
The objection of claims have been withdrawn in light of the applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 20070197939 A1) in view of Sewell (US 20120071752 A1) and Kokish et al (US20150297864, 2015-10-22), (hereinafter “Kokish”) and Ferry et al (US20080045892).
Regarding claim 1, Wallace discloses a pullback and rotation unit for axially translating and rotating a torque cable (30) in an elongate outer sheath of a catheter (6), the pullback and rotation unit comprising: 
a housing with a longitudinal axis (see para. [0101] “The robotic instrument system 2 includes a housing 150…configured to facilitate longitudinal movement”); 
a rotor (50) disposed in the housing and mounted to rotate and linearly translate relative to the longitudinal axis of the housing (para. [0005] “The dithering motion may be longitudinal or rotational”) the rotor further being configured to be coupled with a proximal end of the torque cable (30) (see para. [0067] “The ditherer 50 is coupled to a working instrument 30”); and 
at least one sensor configured to provide an output indicative of an axial force exerted by the torque cable on the rotor (see para. [0078] “The mechanical ditherer 50 comprises at least one force sensor (not shown in FIG. 1A) that is used to detect the force or load that is being applied to the proximal portion of the working instrument 30”). 
However, Wallace does not disclose a controller configured, when the output exceeds a predetermined threshold, to cause the rotor to automatically perform a remedial action to relieve at least a portion of the axial force, and specifics of the retract[ing] proximally. 
Sewell teaches (see para. [0049] “the controller is configured to transmit first control signals to operate the first drive mechanism so that the first drive mechanism releases at least some tension in the first wire to relax the first member”; also see [0714] “when the force applied against the workspace exceeds a certain threshold, the user may be switched into the insert-deinsert mode”). 
Sewell further teaches anti-buckling/drive device 500 being used at certain location of the robotic system to prevent the member from buckling [0528]. Also, due to sagging or buckling, retraction of the proximal end of the elongate member by a distance may also not result in retraction of the distal end of the elongate member by the same distance (because the sagged or buckled section needs to be straighten out before the distal end of the elongate member may be pulled proximally). Accordingly, embodiments of the anti-buckling mechanism described herein provides a support frame that has no hysteresis between insert and withdrawal of the elongate member [0532].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wallace to include configured to cause the rotor to automatically perform a remedial action to relieve force when the output exceeds a predetermined threshold. This would allow the system to automatically correct the position of the torque cable, thus leading to a reduced chance of damage to the system. 

In an interpretation, Wallace in view of Sewell maybe construed as not teaching the controller configured to cause the rotor to automatically perform a remedial action to relieve at least a portion of the axial force when the output exceeds a predetermined threshold (as in, the axial force being relieved).
Yet, regardless of the above interpretation, Kokish, in the same field of endeavor, teaches [0134] Stroke length may vary based on insertion forces and therefore it may be useful to detect insertion forces or predict buckling in order to optimize the stroke length (i.e. relieve . Force sensors may measure insertion forces, for example, to help anticipate and detect buckling (i.e. bend at the distal end of the catheter). Test data on a variety of elongate members with varying characteristics may determine the force thresholds used to determine the buckling forces. Characteristics may include the diameter, stiffness, or material of elongate member 1302.
[0135] The system may recognize, using force sensors, when the insertion forces on elongate member 1302 reach upper and lower force thresholds. The upper force threshold (i.e. for a buckling condition) and lower force threshold (i.e. for a baseline condition) may be derived from empirical data and specified given the particular type of elongate member 1302 and the current unsupported length or stroke length.
[0136] When the insertion forces on elongate member 1302 reach the specified higher force threshold, the system may detect or indicate to the operator and/or operator workstation that buckling may potentially occur and the stroke length may be automatically or manually shortened in real-time to reduce or avoid potential buckling of elongate member 1302. Alternatively, when insertion forces reach a lower force threshold, the stroke length may be lengthened in real-time to increase insertion speed. Force sensors may be utilized to change the stroke length of dynamic grippers 1300 to optimize speed and buckling reduction in elongate member 1302.
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with controller configured to cause the rotor to automatically perform a remedial action to relieve at least a portion of the axial force when the output exceeds a predetermined threshold as taught by Kokish because it prevents a catheter from buckling and improves the control of guidewire manipulation.
In a case, if one still argues about the above teachings, Ferry teaches as shown in FIG. 21, the device would be advanced a first distance, e.g. 0.003 inches, then retracted a second distance, e.g. 0.002 inches, advanced the second distance, e.g. 0.002 inches, and retracted the second distance 0.002 inches. Then the cycle is repeated, the device advancing a net 0.001 inches with each cycle. When an embodiment of the present advancer system is idling, the advancer drive unit may also be operated to successively move the medical device forward and back or to "stutter" to reduce static friction. Alternatively, immediately before the medical device is advanced, the advancer can be controlled to begin advancing and retracting the device to reduce static friction [0070].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with retract[ing] proximally as taught by Sewell because it would help to reduce static friction ([0070] of Ferry).

Regarding claim 2, Wallace discloses the at least one sensor is mounted on the rotor (50) (see para. [0078] “The mechanical ditherer 50 comprises at least one force sensor (not shown in FIG. 1A) that is used to detect the force or load that is being applied to the proximal portion of the working instrument 30”).

Regarding claim 3, Wallace discloses the rotor (50) including a main body and a coupling mounted on the main body of the rotor, wherein the coupling is configured to couple with the proximal end of the torque cable (30) (see para. [0067] “The ditherer 50 is coupled to a working instrument 30 that is dithered back-and-forth relative to the guide catheter 500”), and wherein the at least one sensor is mounted between the coupling and the main body of the rotor (see para. [0084] “placing the force sensors at the proximal region of the working instrument 30 it is possible to measure the estimated force that is applied at the distal end 34 of the working instrument 30”). Also (see FIG. 5 and para. [0091] “In order to dither the working instrument 30 back and forth (longitudinally), the mechanical ditherer 50 will drive the working instrument 30 through a force sensor 110 which will measure the direct force needed to insert and withdraw the working instrument 30 in and out of the guide instrument 4”). 

    PNG
    media_image1.png
    491
    673
    media_image1.png
    Greyscale

Regarding claim 4, Wallace discloses the coupling is mounted to be movable longitudinally relative to the main body of the rotor (see para. [0107] “Two load cells 200 (one of which is illustrated in FIG. 18B) are positioned on either side of the load bearing member 190 and each contain a force sensor 204 … the load bearing member 190 is fixedly secured to the dither carriage 180 via the pivot point 192 and moves along therewith during the dithering movement”) where the load cells (200) simply hold the sensors in place.

Regarding claim 5, Wallace discloses the at least one sensor is mounted on the main body of the rotor (50) (see FIG. 5 above and para. [0078] “The mechanical ditherer 50 comprises at least one force sensor (not shown in FIG. 1A) that is used to detect the force or load that is being applied to the proximal portion of the working instrument 30”) were the proximal portion of the working instrument is coupled to the mechanical ditherer (see para. [0067] “The ditherer 50 is coupled to a working instrument 30”). 

Regarding claim 6, Wallace discloses the at least one sensor includes a plurality of sensors (204) (see FIG. 20 and para. [0078] “The mechanical ditherer 50 comprises at least one force sensor (not shown in FIG. 1A) that is used to detect the force or load that is being applied to the proximal portion of the working instrument 30”) where FIG. 20 depicts more than one force sensor.

Regarding claim 7, Wallace discloses the plurality of sensors (204) are radially spaced from an axis of rotation (192) of the rotor (50) (see para. [0107] “Two load cells 200 (one of which is illustrated in FIG. 18B) are positioned on either side of the load bearing member 190 and each contain a force sensor 204 … the load bearing member 190 is fixedly secured to the dither carriage 180 via the pivot point 192 and moves along therewith during the dithering movement”) where the load cells (200) contain the sensors within. 

Regarding claim 8, Wallace discloses the pullback and rotation unit of claim 1, however does not explicitly disclose the predetermined threshold is set below a level at which damage to components of the catheter will occur. This is disclosed by Sewell (see para. [0694] “When force exceeds a threshold, the insertion should be halted to avoid buckling or abrading the surfaces of the wire or catheter”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wallace to incorporate a predetermined force threshold that would detect the amount of force capable of causing damage to the system. This would allow the system to react upon a force detected above a certain threshold, thus preventing the system from failure due to damage.

Regarding claim 9, Wallace discloses the pullback and rotation unit of claim 1, however does not explicitly disclose the predetermined threshold corresponds to a force greater than an average axial force applied to the rotor during normal operation of the catheter. This is disclosed by Sewell (see para. [0694] “When force exceeds a threshold, the insertion should be halted to avoid buckling or abrading the surfaces of the wire or catheter”) where the threshold corresponds to a force greater than an average axial force applied to the coupling during normal operation (see para. [0653] “The look up table could be created using empirical data or calculations based on known mechanical properties of the elongate member”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wallace to incorporate a look up table that indicates the mechanical properties of the elongate member during operation. The look up table would allow the user to understand the force that can be applied to the member, where the user can deduce the threshold force.

Regarding claim 10, Wallace discloses the output from the at least one sensor is an average of a plurality of outputs from the at least one sensor over a period of time (see para. [0118] “For generation of the baseline numbers, the average force measurements within the plateau regions 220 may be averaged over a number of cycles”) where the force readouts are from the sensors (see para. [0117] “the force readouts from the sensors 204”). 

Regarding claim 12, Wallace discloses each of the plurality of sensors provides an output indicative of an axial force (see para. [0117] “the force readouts from the sensors 204”) however, fails to explicitly disclose wherein the controller is configured to cause the rotor to perform the remedial action if an average of the outputs from the plurality of sensors exceeds the predetermined threshold. 
This is disclosed by Sewell (see para. [0714] “when the force applied against the workspace exceeds a certain threshold, the user may be switched into the insert-deinsert mode”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wallace to include a controller capable of transmitting signals to alleviate the force applied to the system by inserting or deinserting the affected component of the system. This would allow the system to automatically correct the position of the torque cable, thus leading to a reduced chance of damage to the system.

Regarding claim 14, Wallace as modified discloses the pullback and rotation unit of claim 13, however fails to disclose the predetermined distance (see para. [0681] “a button push could cause the elongate member manipulator to move in a pre-determined direction, by a pre-determined amount”) is sufficient to relieve at least the portion of the axial force applied to the rotor by the torque cable. 
This is disclosed by Sewell (see para. [0694] “When force exceeds a threshold, the insertion should be halted to avoid buckling or abrading the surfaces of the wire or catheter”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wallace to incorporate a predetermined force threshold that would detect the amount of force capable of causing damage to the system. This would allow the system to react upon a force detected above a certain threshold, thus preventing the system from failing due to damage.

Regarding claim 15, Wallace as modified discloses the pullback and rotation unit of claim 13, however does not explicitly disclose the controller being configured to cause the rotor, when performing the remedial action, to continue rotating. 
This is disclosed by Sewell (see para. [0692] “dither the guide wire insertion while rolling by using the propelling actuation provided by the elongate member manipulator to repeatedly insert and retract the guide wire 1060 a small distance”) as it is retracted proximally a predetermined distance (see para. [0681] “a button push could cause the elongate member manipulator to move in a pre-determined direction, by a pre-determined amount, at a pre-determined speed. The pre-determined amount could be a set distance or a distance based on a relative position of the elongate member”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wallace to include a mechanism that is capable of simultaneously rolling while being retracted. This would allow the system to continue scanning while in remedial mode, thus not missing or discontinuing scanning sessions.

Regarding claim 16, Wallace discloses intravascular imaging catheter system comprising: a pullback and rotation unit for axially translating and rotating a torque cable (30) in an elongate outer sheath of a catheter (6), the pullback and rotation unit comprising: 
a housing with a longitudinal axis (see para. [0101] “The robotic instrument system 2 includes a housing 150…configured to facilitate longitudinal movement”); 
a rotor (50) disposed in the housing and mounted to rotate and linearly translate relative to the longitudinal axis of the housing (para. [0005] “The dithering motion may be longitudinal or rotational”) the rotor further being configured to be coupled with a proximal end of the torque cable (30) (see para. [0067] “The ditherer 50 is coupled to a working instrument 30”); and 
at least one sensor configured to provide an output indicative of an axial force exerted by the torque cable on the rotor (see para. [0078] “The mechanical ditherer 50 comprises at least one force sensor (not shown in FIG. 1A) that is used to detect the force or load that is being applied to the proximal portion of the working instrument 30”);
an imaging catheter including an elongate outer sheath (6) having a proximal end coupled with the housing (see para. [0067] “The ditherer 50 is coupled to a working instrument 30”) a torque cable (30) disposed in the outer sheath (6) and having a proximal end coupled with the rotor (50) (see FIG. 1A and para. [0079] “the working instrument 30 is dithered with respect to the guide instrument 4 and sheath instrument 6”) where FIG. 1A depicts the torque cable disposed in the sheath.  

However, Wallace does not disclose a controller configured, when the output exceeds a predetermined threshold, to cause the rotor to automatically perform a remedial action to relieve at least a portion of the axial force, and specifics of the retract[ing] proximally. 
Sewell teaches (see para. [0049] “the controller is configured to transmit first control signals to operate the first drive mechanism so that the first drive mechanism releases at least some tension in the first wire to relax the first member”; also see [0714] “when the force applied against the workspace exceeds a certain threshold, the user may be switched into the insert-deinsert mode”). 
Sewell further teaches anti-buckling/drive device 500 being used at certain location of the robotic system to prevent the member from buckling [0528]. Also, due to sagging or buckling, retraction of the proximal end of the elongate member by a distance may also not result in retraction of the distal end of the elongate member by the same distance (because the sagged or buckled section needs to be straighten out before the distal end of the elongate member may be pulled proximally). Accordingly, embodiments of the anti-buckling mechanism described herein provides a support frame that has no hysteresis between insert and withdrawal of the elongate member [0532].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wallace to include configured to cause the rotor to automatically perform a remedial action to relieve force when the output exceeds a predetermined threshold. This would allow the system to automatically correct the position of the torque cable, thus leading to a reduced chance of damage to the system. 

In an interpretation, Wallace in view of Sewell maybe construed as not teaching the controller configured to cause the rotor to automatically perform a remedial action to relieve at least a portion of the axial force when the output exceeds a predetermined threshold (as in, the axial force being relieved).
Yet, regardless of the above interpretation, Kokish, in the same field of endeavor, teaches [0134] Stroke length may vary based on insertion forces and therefore it may be useful to detect insertion forces or predict buckling in order to optimize the stroke length (i.e. relieve . Force sensors may measure insertion forces, for example, to help anticipate and detect buckling (i.e. bend at the distal end of the catheter). Test data on a variety of elongate members with varying characteristics may determine the force thresholds used to determine the buckling forces. Characteristics may include the diameter, stiffness, or material of elongate member 1302.
[0135] The system may recognize, using force sensors, when the insertion forces on elongate member 1302 reach upper and lower force thresholds. The upper force threshold (i.e. for a buckling condition) and lower force threshold (i.e. for a baseline condition) may be derived from empirical data and specified given the particular type of elongate member 1302 and the current unsupported length or stroke length.
[0136] When the insertion forces on elongate member 1302 reach the specified higher force threshold, the system may detect or indicate to the operator and/or operator workstation that buckling may potentially occur and the stroke length may be automatically or manually shortened in real-time to reduce or avoid potential buckling of elongate member 1302. Alternatively, when insertion forces reach a lower force threshold, the stroke length may be lengthened in real-time to increase insertion speed. Force sensors may be utilized to change the stroke length of dynamic grippers 1300 to optimize speed and buckling reduction in elongate member 1302.
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with controller configured to cause the rotor to automatically perform a remedial action to relieve at least a portion of the axial force when the output exceeds a predetermined threshold as taught by Kokish because it prevents a catheter from buckling and improves the control of guidewire manipulation.
In a case, if one still argues about the above teachings, Ferry teaches as shown in FIG. 21, the device would be advanced a first distance, e.g. 0.003 inches, then retracted a second distance, e.g. 0.002 inches, advanced the second distance, e.g. 0.002 inches, and retracted the second distance 0.002 inches. Then the cycle is repeated, the device advancing a net 0.001 inches with each cycle. When an embodiment of the present advancer system is idling, the advancer drive unit may also be operated to successively move the medical device forward and back or to "stutter" to reduce static friction. Alternatively, immediately before the medical device is advanced, the advancer can be controlled to begin advancing and retracting the device to reduce static friction [0070].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with retract[ing] proximally as taught by Sewell because it would help to reduce static friction ([0070] of Ferry).

 Regarding claim 17, Wallace discloses the imaging tip includes at least one imaging component (see para. [0067] “the working instrument 30 may include by way of illustration and not limitation, a catheter, guide wire, imaging element”) however, fails to disclose the component being selected from the group comprising an optical element and an ultrasonic transducer. This is disclosed by Sewell (see para. [0372] “An intracardiac (ICE) ultrasound imaging catheter 112 is positioned in a working lumen of the guide catheter”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wallace by including an ultrasound imaging catheter as the imaging element. It is common in the art to use ultrasound imaging elements on a catheter to image various regions, including intracardiac regions. This would allow the user to perform ultrasound scans of the regions in order to understand the characteristics of the region.  
Regarding claim 18, Wallace discloses a method of imaging a vessel (30) using a catheter including an elongate outer sheath (6), a torque cable (30) disposed in the outer sheath (6), (see FIG. 1A and para. [0079] “the working instrument 30 is dithered with respect to the guide instrument 4 and sheath instrument 6”) and an imaging tip located at a distal end of the torque cable, the imaging tip including at least one imaging component selected from the group comprising an optical element and an ultrasonic transducer. Wallace discloses the imaging tip includes at least one imaging component (see para. [0067] “the working instrument 30 may include by way of illustration and not limitation, a catheter, guide wire, imaging element”) however, fails to disclose the component being selected from the group comprising an optical element and an ultrasonic transducer. This is disclosed by Sewell (see para. [0372] “An intracardiac (ICE) ultrasound imaging catheter 112 is positioned in a working lumen of the guide catheter”). 
Wallace further discloses the method comprising:
coupling a proximal end of the elongate outer sheath with a housing of a pullback and rotation unit; (see para. [0074] “the distal end 18 of the guide instrument 4 projects distally with respect to the distal end 20 of the sheath instrument 6”), coupling a proximal end of the torque cable with a rotor disposed within the housing of the pullback and rotation unit; (see para. [0067] “The ditherer 50 is coupled to a working instrument 30”), inserting the catheter into a vessel; (see para. [0081] “working instrument 30 threaded through the blood vessel(s)”), linearly translating the imaging tip distally relative to the outer sheath by linearly translating the rotor distally in the housing of the pullback and rotation unit; (para. [0005] “The dithering motion may be longitudinal or rotational”) and 
receiving an output from at least one sensor indicative of an axial force applied to the rotor by the torque cable; (see para. [0078] “The mechanical ditherer 50 comprises at least one force sensor (not shown in FIG. 1A) that is used to detect the force or load that is being applied to the proximal portion of the working instrument 30”).
However, Wallace does not disclose if the output from the at least one sensor exceeds a predetermined threshold, causing the rotor to automatically perform a remedial action to relieve at least a portion of the axial force. 
This is disclosed by Sewell (see para. [0049] “the controller is configured to transmit first control signals to operate the first drive mechanism so that the first drive mechanism releases at least some tension in the first wire to relax the first member”) (see further para. [0714] “when the force applied against the workspace exceeds a certain threshold, the user may be switched into the insert-deinsert mode”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wallace by including an ultrasound imaging catheter as the imaging element. It is common in the art to use ultrasound imaging elements on a catheter to image various regions, including intracardiac regions. This would allow the user to perform ultrasound scans of the regions in order to understand the characteristics of the region.  
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wallace to include a controller capable of transmitting signals to alleviate the force applied to the system by inserting or deinserting the affected component of the system. This would allow the system to automatically correct the position of the torque cable, thus leading to a reduced chance of damage to the system.
It also would have been obvious to include an ultrasound imaging catheter as the imaging element. It is common in the art to use ultrasound imaging elements on a catheter to image various regions, including intracardiac regions. This would allow the user to perform ultrasound scans of the regions in order to understand the characteristics of the region.  

In an interpretation, Wallace in view of Sewell maybe construed as not teaching if the output from the at least one sensor exceeds a predetermined threshold, causing the rotor to automatically perform a remedial action to relieve at least a portion of the axial force (as in, the axial force being relieved).
Yet, regardless of the above interpretation, Kokish, in the same field of endeavor, teaches [0134] Stroke length may vary based on insertion forces and therefore it may be useful to detect insertion forces or predict buckling in order to optimize the stroke length (i.e. relieve . Force sensors may measure insertion forces, for example, to help anticipate and detect buckling (i.e. bend at the distal end of the catheter). Test data on a variety of elongate members with varying characteristics may determine the force thresholds used to determine the buckling forces. Characteristics may include the diameter, stiffness, or material of elongate member 1302.
[0135] The system may recognize, using force sensors, when the insertion forces on elongate member 1302 reach upper and lower force thresholds. The upper force threshold (i.e. for a buckling condition) and lower force threshold (i.e. for a baseline condition) may be derived from empirical data and specified given the particular type of elongate member 1302 and the current unsupported length or stroke length.
[0136] When the insertion forces on elongate member 1302 reach the specified higher force threshold, the system may detect or indicate to the operator and/or operator workstation that buckling may potentially occur and the stroke length may be automatically or manually shortened in real-time to reduce or avoid potential buckling of elongate member 1302. Alternatively, when insertion forces reach a lower force threshold, the stroke length may be lengthened in real-time to increase insertion speed. Force sensors may be utilized to change the stroke length of dynamic grippers 1300 to optimize speed and buckling reduction in elongate member 1302.
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with controller configured to cause the rotor to automatically perform a remedial action to relieve at least a portion of the axial force when the output exceeds a predetermined threshold as taught by Kokish because it prevents a catheter from buckling and improves the control of guidewire manipulation.

In a case, if one still argues about the above teachings, Ferry teaches as shown in FIG. 21, the device would be advanced a first distance, e.g. 0.003 inches, then retracted a second distance, e.g. 0.002 inches, advanced the second distance, e.g. 0.002 inches, and retracted the second distance 0.002 inches. Then the cycle is repeated, the device advancing a net 0.001 inches with each cycle. When an embodiment of the present advancer system is idling, the advancer drive unit may also be operated to successively move the medical device forward and back or to "stutter" to reduce static friction. Alternatively, immediately before the medical device is advanced, the advancer can be controlled to begin advancing and retracting the device to reduce static friction [0070].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with retract[ing] proximally as taught by Sewell because it would help to reduce static friction ([0070] of Ferry).
Regarding claim 19, Wallace discloses the output from the at least one sensor is an average of a plurality of outputs from the at least one sensor over a period of time (see para. [0118] “For generation of the baseline numbers, the average force measurements within the plateau regions 220 may be averaged over a number of cycles”) where the force readouts are from the sensors (see para. [0117] “the force readouts from the sensors 204”). 

Regarding claim 20, Wallace discloses the output from the at least one sensor is an average of outputs from a plurality of sensors (see para. [0118] “For generation of the baseline numbers, the average force measurements within the plateau regions 220 may be averaged over a number of cycles”) where the force readouts are from the sensors (see para. [0117] “the force readouts from the sensors 204”).
Regarding claim 22, Wallace discloses the method of imaging a vessel of claim 18, however fails to disclose the predetermined distance (see para. [0681] “a button push could cause the elongate member manipulator to move in a pre-determined direction, by a pre-determined amount”) is sufficient to relieve at least a portion of the axial force applied to the rotor by the torque cable. 
This is disclosed by Sewell (see para. [0694] “When force exceeds a threshold, the insertion should be halted to avoid buckling or abrading the surfaces of the wire or catheter”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wallace to incorporate a predetermined force threshold that would detect the amount of force capable of causing damage to the system. This would allow the system to react upon a force detected above a certain threshold, thus preventing the system from failing due to damage.

Regarding claim 23, Wallace discloses all the limitations of the claim except for continue rotating as it is retracted proximally the predetermined distance.
Sewell teaches (see para. [0049] “the controller is configured to transmit first control signals to operate the first drive mechanism so that the first drive mechanism releases at least some tension in the first wire to relax the first member”; also see [0714] “when the force applied against the workspace exceeds a certain threshold, the user may be switched into the insert-deinsert mode”). 
Sewell further teaches anti-buckling/drive device 500 being used at certain location of the robotic system to prevent the member from buckling [0528]. Also, due to sagging or buckling, retraction of the proximal end of the elongate member by a distance may also not result in retraction of the distal end of the elongate member by the same distance (because the sagged or buckled section needs to be straighten out before the distal end of the elongate member may be pulled proximally). Accordingly, embodiments of the anti-buckling mechanism described herein provides a support frame that has no hysteresis between insert and withdrawal of the elongate member [0532].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wallace to include configured to cause the rotor to automatically perform a remedial action to relieve force when the output exceeds a predetermined threshold. This would allow the system to automatically correct the position of the torque cable, thus leading to a reduced chance of damage to the system. 
In a case, if one still argues about the above teachings, Ferry teaches as shown in FIG. 21, the device would be advanced a first distance, e.g. 0.003 inches, then retracted a second distance, e.g. 0.002 inches, advanced the second distance, e.g. 0.002 inches, and retracted the second distance 0.002 inches. Then the cycle is repeated, the device advancing a net 0.001 inches with each cycle. When an embodiment of the present advancer system is idling, the advancer drive unit may also be operated to successively move the medical device forward and back or to "stutter" to reduce static friction. Alternatively, immediately before the medical device is advanced, the advancer can be controlled to begin advancing and retracting the device to reduce static friction [0070].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with retract[ing] proximally as taught by Sewell because it would help to reduce static friction ([0070] of Ferry).

Regarding claim 24, Wallace discloses, all the limitations of the claim except for the predetermined threshold corresponds to a force greater than an average axial force applied to the rotor during normal operation of the catheter.
However, Sewell teaches the movement could be based on a pre-determined force, for example the elongate member may insert until it makes contact with an object and a pre-set threshold of distal tip force is reached [0681]. High insertion forces may cause the wire to buckle between the manipulator and catheter. When force exceeds a threshold, the insertion should be halted to avoid buckling or abrading the surfaces of the wire or catheter [0694]. Any feedback sensors including but not limited to position, force, and encoders including redundant encoders as well as kinematic data for commanded guide wire position can all be continuously monitored to detect errors if there is a data mismatch [0695].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with predetermined threshold corresponds to a force greater than an average axial force applied to the rotor during normal operation of the catheter as taught by Sewell because it allow the system to react upon a force detected above a certain threshold, thus preventing the system from failing due to damage.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Sewell, Kokish and Ferry as applied to claim 1 above and further in view of Guggenheimer (US20140277005, 2014-09-18), (hereinafter “Guggenheimer”)
Regarding claim 11, Wallace discloses the period of time corresponds to at least one full rotation of an imaging tip (see para. [0114] “The single dither cycle includes a single insertion stroke followed by a single withdrawal stroke.”). Paragraph 0005 says the dithering motion could also be rotational (see para. [0005] “The dithering motion may be longitudinal or rotational”) and it would have been obvious for a cycle to be a full rotation, rather than longitudinal stroke. Additionally, Wallace discloses an imaging tip located at a distal end of the torque cable that is being dithered (see para. [0067] “the working instrument 30 may include by way of illustration and not limitation, a catheter, guide wire, imaging element”) where para. [0076] states an example of a catheter including ablation electrodes disposed on the distal end of the catheter (see para. [0076] “FIG. 1A illustrates an ablation catheter as the working instrument 30 with electrodes 32 positioned at a distal end 34 of the ablation catheter”) where the ablation tip could have been, by another example, an imaging tip.

The above modified combination does not point the specifics of imaging tip located at a distal end of the torque cable.
However, in the same field of endeavor, teaches Guggenheimer teaches 
 [0022] The present disclosure relates to a flexible elongate torque-transmitting member for a functional element of a medical device, and in one example, to a flexible elongate torque-transmitting member received in a lumen of a body of a catheter. Non-limiting examples of medical devices in which the torque-transmitting member may be incorporated in a body of a catheter, according to the principles of the present disclosure, include debulking catheters, including debulking catheters having a material-removing element (broadly, a functional element) rotated by the torque-transmitting member to remove material (e.g., tissue) from a body lumen of a subject; catheter and/or guidewire systems for treating chronic total occlusions; and visualization catheters having an imaging device, such as a camera, ultrasound transducer, etc. (broadly, a functional element) rotated by the torque-transmitting member. The torque-transmitting member may be incorporated in other types of medical devices without departing from the scope of the present invention.
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with imaging tip located at a distal end of the torque cable as taught by Guggenheimer because when the catheter is inserted in a tortuous path of a body lumen so that the catheter, and the driveshaft, is bent along an arc having a small radius of curvature. In such a case, the internal torsional resistance of the driveshaft may increase, which this helps with negative impact of the performance of the catheter.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely new reference(s) or combination of the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SERKAN AKAR/           Primary Examiner, Art Unit 3793